UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 30, 2014 TERRITORIAL BANCORP INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-34403 26-4674701 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1132 Bishop Street, Suite 2200, Honolulu, Hawaii (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (808) 946-1400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events On June 30, 2014, Territorial Savings Bank was notified that its conversion from a federal savings bank to a Hawaii-chartered savings bank was effective. Item 9.01Financial Statements and Exhibits Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Territorial Bancorp Inc. DATE:July 1, 2014 By: /s/ Vernon Hirata Vernon Hirata Vice Chairman, Co-Chief Operating Officer and Secretary
